 



Exhibit 10.5
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered
into as of March 31, 2006, by and between LA CANADA PROPERTIES, INC., a
California corporation (“Landlord”), and SPORT CHALET, INC., a Delaware
corporation (“Tenant”).
RECITALS:
A. Landlord currently leases to Tenant certain “Premises” (as more particularly
described in the “Lease”, as hereinafter defined), located in La Canada,
California, pursuant to that certain Standard Industrial/Commercial
Single-Tenant Lease-Net (the “Base Lease”) and Addendum to Standard Industrial
Lease (the “Addendum”), each dated as of September 1, 1992 (the Base Lease, as
modified and supplemented by the Addendum is referred to herein as the “Lease”),
by and between Norbert Olberz and Irene Olberz (“Original Landlord”), as
“Landlord”, and Tenant (then known as Sport Chalet, Incorporated, a California
corporation), as “Tenant”. Landlord is successor in interest to Original
Landlord, as “Landlord” under the Lease. All initial capitalized terms used
herein but not herein defined shall have the meaning ascribed to such terms in
the Lease.
B. Landlord and Tenant now desire to enter into this First Amendment to amend
the Lease to provide for (a) an acknowledgement of the exercise of the first and
second options to extend granted pursuant to the Lease, and (b) the grant of
three (3) additional options to extend pursuant to the Lease, on the terms and
subject to the conditions more particularly provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree as
follows:
1. Notwithstanding anything to the contrary contained in the Lease:
     (a) The parties acknowledge that Tenant has exercised the option to extend
the term of the Lease by the initial five (5) year extension period pursuant to
Section 3 of the Addendum, such that the term of the Lease would be scheduled to
expire on August 31, 2007.
     (b) The parties acknowledge that Tenant has also exercised early and with
Landlord’s knowledge and consent, the second five (5) year extension period
pursuant to Section 3 of the Addendum, such that the term of the Lease is now
scheduled to expire on August 31, 2012.
     (c) Tenant is hereby granted three (3) additional options to extend the
term of the Lease for periods of five (5) years each on the terms and conditions
set forth in Section 3 of the Addendum, such that together with the exercised
option terms granted pursuant to Section 3 of the Addendum, Tenant shall now
have remaining three (3) separate options to extend, each for an additional
period of five (5) years, each subject to the provisions of Section 3 of the
Addendum, with the applicable option terms, if exercised, to be for the
following periods:
     First remaining option term: September 1, 2012 through and including
August 31, 2017
     Second remaining option term: September 1, 2017 through and including
August 31, 2022
     Third remaining option term: September 1, 2022 through and including
August 31, 2027
     (d) Landlord and Tenant each represent and warrant that it has had no
dealings with any real estate broker or agent in connection with the extension
of the Lease term pursuant hereto or negotiation of this First Amendment, and
that it knows of no real estate broker, agent or finder who is or might be
entitled to a commission or fee in connection with the extension of the Lease
term pursuant hereto and/or this First Amendment. In the event of any claim for
broker’s or finder’s fees or commissions in connection with the extension of the
Lease term pursuant hereto and/or this First Amendment, (i) Landlord shall
indemnify, hold harmless and defend Tenant from and against any and all
liability, claims, demands, damages and costs (including, without limitation,
reasonable attorneys’ fees and other litigation expenses) on account of such
claim if it shall be based upon any statement, representation or agreement
claimed to have been made by Landlord, and (ii) Tenant shall indemnify, hold
harmless and defend Landlord from and against any and all liability, claims,
demands, damages and costs (including, without limitation,

 



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and other litigation expenses) on account of such
claim if it shall be based upon any statement, representation or agreement
claimed to have been made by Tenant.
2. Except as specifically amended by this First Amendment, the Lease shall
continue in full force and effect. In the event of any conflict between the
provisions of the Lease and the provisions of this First Amendment, the
provisions of this First Amendment shall prevail.
3. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but any number of which, taken
together, shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment
as of the date first written above.

             
 
           
LANDLORD:
      TENANT:    
 
           
LA CANADA PROPERTIES, INC.,
      SPORT CHALET, INC.,    
a California corporation
      a Delaware corporation    
 
           
By: Eric Olberz
 
      By: /s/ Dennis Trausch
 
   
 
           
Eric Olberz, CFO
      Dennis Trausch, Executive Vice President    
 
           
 
           
(Print Name and Title)
      (Print Name and Title)    

 